Exhibit 10.10

Summary of Horace Mann Educators Corporation Non-Employee Director Compensation

 

Compensation Element

  

Non-Employee Director Compensation

Board Chairman Annual Retainer

  

$90,000

Board Member Annual Retainer (other

    than Board Chairman)

  

$40,000

Committee Chairman Annual Retainer

  

$30,000 Audit Committee

$10,000 Compensation Committee

$ 7,500 all other Committees

Committee Member Annual Retainer

    (other than Committee Chairman)

  

$10,000 Audit Committee

$ 5,000 all other Committees

Share-based Compensation

  

Fair value on the date of the respective awards is used to determine the number
of Restricted Stock Units (“RSUs”) awarded.

$60,000 in RSUs upon joining the Board and an additional $60,000 in RSUs if
joining within 6 months after the prior Annual Shareholder Meeting or an
additional $30,000 in RSUs if joining more than 6 months after the prior Annual
Shareholder Meeting but before the next Annual Shareholder Meeting.

An annual award of $60,000 in RSUs thereafter following the Annual Shareholder
Meeting.

All awards have a 1 year vesting period.

Deferred Fees Match

  

Directors electing to defer cash compensation into Common Stock equivalent units
(“CSUs”) receive a 25% match in additional CSUs.

Basic Group Term Life Insurance

  

Premium for $10,000 face amount

Business Travel Accident Insurance

  

Premium for $100,000 coverage

Annual retainer fees are paid following the Annual Shareholder Meeting of each
year. The annual retainer fees are prorated to the extent that a non-employee
Director joins the Board after the Annual Shareholder Meeting or leaves the
Board prior to the next Annual Shareholder Meeting.

Last revision date: May 27, 2010

 

1